Citation Nr: 0214767	
Decision Date: 10/22/02    Archive Date: 11/01/02

DOCKET NO.  97-01 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from September 1969 to April 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1991 rating decision of the 
Detroit, Michigan, Department of Veterans Affairs (VA), 
Regional Office (RO).

The Board notes that notice of the August 1991 rating 
decision was issued to the veteran in September 1991.  In a 
statement received in January 1992, the veteran requested 
reconsideration of the denial of service connection for PTSD.  
The Board construes this statement as a timely notice of 
disagreement with the August 1991 rating decision.  The 
veteran subsequently completed his appeal within 60 days of 
issuance of a statement of the case in June 1996.  As such, 
the veteran's PTSD claim warrants de novo consideration.

In February 2001, the Board remanded the matter to obtain 
additional development.  The matter has been returned for 
appellate review.


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
obtaining information and evidence necessary to substantiate 
his claim. 

2.  The veteran did not serve in the Republic of Vietnam, nor 
did he engage in combat with the enemy.

3.  The occurrence of any of the veteran's alleged in-service 
stressors has not been verified by the objective evidence of 
record.  



CONCLUSION OF LAW

The veteran's PTSD was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.159 and 
3.326(a)); 67 Fed. Reg. 45, 10330-10332 (March 7, 2002) (to 
be codified at 38 C.F.R. § 3.304(f)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of VA to notify the 
veteran and the representative of the information and 
evidence necessary to substantiate a claim, and has enhanced 
its duty to assist a veteran in developing the evidence 
necessary to substantiate a claim.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

In this case, VA has met its duty to notify and assist the 
veteran.  Rating decisions, a statement of the case, 
supplemental statements of the case, and VA letters to the 
veteran, apprised the veteran of the law applicable in 
adjudicating the appeal, the reasons and bases for the VA 
decisions, and the information and evidence needed to 
substantiate the claims.  Specifically, in compliance with 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), RO letters 
dated April 4, 2001, and March 25, 2002, apprised the veteran 
of the development the VA would attempt to perform, and the 
evidence the veteran needed to provide.  There is no 
indication that this correspondence was returned as 
undeliverable.  As such, the Board finds that the 
correspondence clearly satisfied VA's duty to notify the 
veteran of the information and evidence necessary to 
substantiate his claim.  

Regarding VA's duty to assist, the Board notes that the 
claims file contains the veteran's service medical records as 
well as post-service VA and non-VA treatment records.  
Further, in February 2001, the Board remanded the case to 
obtain additional development.  In response, it was 
determined that the veteran did not have reports located at 
the Social Security Administration (SSA), and that after an 
extensive search through the National Personnel Records 
Center (NPRC), no additional reports associated with the 
veteran's discharge from military service or from his period 
of incarceration at the Leavenworth, Kansas, facility were 
available.  The veteran received notice of such, and in 
response, submitted duplicative copies of evidence already of 
record.  While in the September 2002 informal hearing 
presentation, the veteran's representative maintained that 
the United States Department of Bureau of Prisons and/or the 
Leavenworth Prison facility should be contacted to obtain 
additional reports, the Board notes that the veteran's 
military records surrounding the facts and circumstances of 
his court-martial and separation from service would be on 
file with the military.  The service medical records contain 
medical reports from the veteran's period of incarceration at 
the Leavenworth Prison, and in March 2002, the NPRC replied 
that no additional records were available.  That same month, 
VA, by letter, informed the veteran of the negative response.

Finally, it is noted that the provisions of 38 C.F.R. 
§ 3.304(f) were amended during the pendency of the veteran's 
appeal.  However, the record reflects that the veteran has 
already been afforded the opportunity to submit evidence in 
compliance with the mandates of the amended provision.  By 
the February 1998 PTSD stressor letter, the May 1998 hearing 
transcript, and the February 2001 Board remand, the veteran 
was informed of the right to submit any type of evidence or 
argument on his behalf.  The record reflects that the veteran 
has submitted lay statements from his relatives and a former 
prison inmate on his behalf.  67 Fed. Reg. 45, 10330-10332 
(March 7, 2002) (to be codified at 38 C.F.R. § 3.304(f)).  No 
additional development in this regard is needed.

Given the aforementioned, the Board finds that VA has made 
reasonable efforts to assist the veteran in obtaining 
information and evidence necessary to substantiate his claim.  
The duty to assist has been fulfilled.  Accordingly, the 
Board finds that all information and evidence have been 
developed to the extent possible and that no prejudice will 
result to the veteran by the Board's consideration of this 
matter.  Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

In this case, the veteran seeks service connection for PTSD.  
Applicable law and regulation provide that service connection 
may be established for a disability resulting from disease or 
injury incurred in or aggravated by active service 
(38 U.S.C.A. § 1110); for a psychosis if manifest to a degree 
of 10 percent or more within one year from the date of 
separation from such service (38 U.S.C.A. §§ 1101, 1112, 
1113, and 38 C.F.R. §§ 3.307, 3.309); or for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service (38 C.F.R. § 3.303(d)).

Accordingly, establishing service connection for PTSD 
requires the following:  (1) medical evidence establishing a 
current diagnosis of the condition; (2) credible supporting 
evidence that the claimed inservice stressor actually 
occurred; (3) and a link, established by medical evidence, 
between current symptomatology and the claimed inservice 
stressor.  67 Fed. Reg. 45, 10330-10332 (March 7, 2002) (to 
be codified at 38 C.F.R. § 3.304(f)).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
the matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.  However, the benefit of the 
doubt rule is inapplicable when the evidence preponderates 
against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).

Throughout the pendency of his appeal, the veteran has 
alleged that his PTSD is related to a plethora of in-service 
stressors.  The record reflects that the veteran has alleged 
that he served as a medic in Vietnam and engaged in combat 
with the enemy while serving in Vietnam.  The veteran 
reportedly served two six-month tours in Vietnam and during 
this time observed many disturbing events including the 
running out of bandages and morphine and seeing a friend 
without a leg.  The veteran also alleges that he was 
wrongfully incarcerated while in service and while being 
incarcerated in Leavenworth Prison he saw a man hang himself, 
another one jump off of a prison tier, and saw other inmates 
being raped.  The veteran also alleges that was he was raped 
while incarcerated.

At the outset, it is acknowledged that diagnoses of PTSD are 
of record and that the diagnosis has been related to claimed 
stressors in active service.  Thus, the disposition of this 
claim rests upon whether there is competent, credible, 
objective evidence of record establishing the occurrence of 
the claimed stressors.  Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).

When determining the sufficiency of stressors, the criteria 
are individualized.  That is, they are geared to the specific 
individual's actual experience and response.  See Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition.  
Therefore, the standard used to establish in-service 
stressors depends upon whether the veteran engaged in combat 
with the enemy.  If the veteran engaged in such combat, his 
lay testimony regarding stressors related to such combat will 
be accepted as conclusive evidence of the presence of in-
service stressors, unless there is clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b); Fossie v. 
West, 12 Vet. App. 1 (1998), reconsideration/review denied, 
12 Vet. App. 234 (1999).  If, however, the veteran was not 
engaged in combat, he must introduce corroborative evidence 
of his claimed in-service stressors.  Fossie v. West, 
12 Vet. App. at 5.

In this case, the evidence fails to demonstrate that the 
veteran engaged in combat with the enemy.  The DD Form 214 
and service administrative and medical records do not 
indicate that he engaged in combat with the enemy or received 
any awards, medals, or citations indicative of such activity.  
The record is otherwise void of evidence demonstrating the 
veteran engaged in combat with the enemy.  Moreover, by the 
veteran's own testimony recorded in May 1998, he did not 
engage in combat with the enemy.  In the absence of evidence 
establishing that the veteran engaged in combat with the 
enemy, to substantiate his claim, there must be credible 
evidence corroborating of the occurrence of a non-combat 
stressor in service.  The veteran's contentions presented on 
appeal, alone, cannot, as a matter of law, establish the 
occurrence of a noncombat stressor.  Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).

After reviewing and analyzing the credibility and probative 
value of the evidence presented in this case, the Board finds 
that the persuasive objective, independent evidence fails to 
verify the occurrence of any of the veteran's alleged in-
service stressors.  Thus, the requirements to establish 
entitlement to service connection for PTSD have not been met.

As previously noted, the Board is cognizant of the veteran's 
alleged in-service stressors maintaining that he reportedly 
served two six-month tours in Vietnam as a medic and 
experienced nightmares of many disturbing events including 
the running out of bandages and morphine and seeing a friend 
without a leg.  The Board is also cognizant of the medical 
evidence indicating that the veteran served in Vietnam, and, 
based on the veteran's historical recollection, rendering a 
diagnosis of PTSD and relating the disorder to such service.  

An October 1987 consultation report from the mental health 
clinic shows the veteran reportedly had had "flashbacks" 
since 1971.  The veteran reported that seeing the movie 
"Platoon" exacerbated his symptoms and that his nightmares 
consisted of running out of bandages and morphine, and seeing 
a friend without a leg.  Based on the veteran's history, the 
assessment was probable post-traumatic stress disorder 
characterized by recurrent nightmares, anxiety, and a short-
temper.  
A VA outpatient treatment report dated in May 1990 shows 
continued treatment for a mental disorder.  The veteran 
reportedly had difficulty dealing with stress since service, 
and at that time, he recalled while serving as medic he saw 
many disturbing events. 

Further, on hospital admission in July 1990, the veteran 
reportedly sought treatment for difficulty with coping with 
the stresses of life, e.g., the loss of his job and the death 
of his brother.  At that time, the veteran reportedly began 
to hallucinate and have nightmares of Vietnam experiences.  
The veteran gave a history of serving two six-month tours in 
Vietnam and engaging in combat.  The relevant discharge 
diagnoses were schizophreniform disorder; post-traumatic 
stress disorder; and alcohol dependence, episodic.

However, the probative and persuasive objective evidence 
fails to substantiate the occurrence of his alleged in-
service Vietnam stressors.  In fact, the record, to include 
the veteran's own May 1998 testimony, establishes that the 
veteran did not serve in the Republic of Vietnam, nor did he 
engage in combat with the enemy.  The service medical records 
are silent in this regard.  Not one of the reports shows any 
complaints of or treatment for injuries sustained during 
combat.  Additionally, the service administrative records, 
specifically the Record of Assignments and DD-214, do not 
indicate that he served in the Republic of Vietnam.  

The objective medical evidence also cannot serve to 
substantiate the occurrence of the veteran's alleged in-
service stressors.  VA and non-VA medical reports dated from 
1985 through 1986 show treatment for alcohol and substance 
abuse.  They do not reference any events of service.  It is 
also noted that in June 1990, although the veteran was 
hospitalized at the Texas Panhandle Mental Health Authority 
Crisis Stabilization Unit for paranoid schizophrenia, his 
mental problems were attributed to difficulty with coping 
with the death of his brother and the cessation of taking 
prescribed medication.  

Accordingly, the Board rejects all of the veteran's "PTSD 
diagnoses based upon his fictitious recitation of combat 
experience in Vietnam."  Samuels v. West, 11 Vet. App. 433, 
435 (1998).  The record establishes that the veteran "had no 
service in Vietnam, much less saw combat in that country."  
Id. at 436.  Thus, in this regard, the veteran has not 
submitted credible evidence of an in-service stressor.  

The Board is also cognizant of the veteran's assertions that 
while incarcerated in Leavenworth Prison, he saw a man hang 
himself, another one jump off of a prison tier, saw other 
inmates being raped, and he maintains that he was raped.  
However, after reviewing, analyzing, and weighing the 
positive and negative evidence of record, the Board finds 
that the credible independent evidence does not establish the 
occurrence of his alleged stressors. 

While the service medical records demonstrate that the 
veteran was incarcerated for approximately 18 months, the 
reports do not demonstrate that he was sexually assaulted or 
that he saw inmates hanging from the prison tiers or being 
raped.  The reports show that the veteran received treatment 
on numerous occasions for various problems and that 
emotionally unstable personality was noted.  

The service medical records show in February 1970 the veteran 
was placed in jail as a suicide risk and that he received 
treatment for complaints associated with back pain.  The 
impression was lumbosacral strain.  No reference to any 
alleged stressor was made.  The reports also show in July 
1970, the veteran received treatment on several occasions for 
complaints of anxiety; however, his complaints were 
attributed to possibly contracting a venereal disease.  

Reports from the U.S. Disciplinary Barracks Dispensary at 
Fort Leavenworth, Kansas, show in February 1972, the veteran 
received treatment for complaints of typical tension 
headaches of the occipital region, reportedly occurring when 
he was excited, scared, or emotionally upset.  Later, in 
February 1972, the veteran reportedly was being followed by 
mental health.  It was noted that the veteran was told that 
the dispensary was not where he should go for nervousness, 
anxiety, headaches, insomnia, etc, and that Valium was 
prescribed.  Again, no reference any alleged event was made.

A February 1972 Report of Medical Examination shows that 
clinical evaluation was checked as normal.  However, on the 
Report of Medical History, the veteran indicated that he had 
had or currently had symptoms of depression or excessive 
worry, loss of memory or amnesia.  He also had attempted 
suicide.  No other pertinent notations were recorded.  
Additional medical reports from the U.S. Disciplinary 
Barracks Dispensary at Fort Leavenworth, Kansas, show that 
from 1971 through 1972 the veteran was treated with Valium.  
The reports noted a history of cephalalgia, but did not 
reference any organic disorder or any alleged stressor.  In 
January 1972, it was reported that the veteran had an 
emotionally unstable personality.  Within the same week, the 
veteran had reported to emergency sick call and indicated 
that an inmate had hit him on the head.  At that time, the 
examiner wrote that all medication should be canceled.  The 
service medical records also show that in April 1972, while 
sitting food on the table in the butcher's shop, the veteran 
slipped.  When he tried to grab the table to keep from 
falling, his left side struck the table and he injured his 
ribs.  The diagnosis was left lateral chest.  No alleged 
stressor events were noted.  

On a September 1972 Report of Medical Examination, clinical 
evaluation was checked as normal, and the Report of Medical 
History was checked as normal.  The veteran denied having or 
ever having symptoms of depression, excessive worry, loss of 
memory, or amnesia.  He also denied nervous trouble of any 
sort.  The April 1973 Report of Medical Examination also 
notes normal findings on clinical evaluation, and the 
accompanying Report of Medical History was normal as well.  

The post-service medical evidence also fails to establish the 
occurrence of the veteran's alleged in-service stressors.  
Medical reports from the Galveston Hospital dated in 
September 1985 are silent in this regard, and a VA medical 
certificate and hospital summary report dated in August 1986 
note treatment for alcohol and substance abuse dependence.  
While medical reports dated in December 1988 show that the 
veteran continued to receive treatment for anxiety, the 
veteran's increased anxiety was attributed to his wife 
undergoing surgery, and the June 1990 hospital reports from 
the Texas Panhandle Mental Health Authority Crisis 
Stabilization Unit relate the veteran's paranoid 
schizophrenia to difficulty with coping with the death of his 
brother and the cessation of taking prescribed medication.  

As previously noted, while VA hospital and outpatient 
treatment reports dated from February 1987 through July 1991 
show continued treatment for symptoms of PTSD, the diagnoses 
made were either based upon inherently incredible assertions 
of the veteran's Vietnam combat service or related to 
nonservice-related events, such as the death or illness of a 
relative. 

Further, the Board recognizes the post-service medical 
evidence which records the veteran's historical account and 
renders a diagnosis of PTSD.  A hospital discharge summary 
report dated from July 1993 through August 1993 shows the 
veteran reportedly gave of history of wrongful incarceration 
in Leavenworth, Kansas, for six months and having bad dreams 
of prison rapes.  However, in the report it was noted that 
the veteran underwent psychological testing, and a 
personality disorder was suspected.  

An ambulatory mental health clinic consultation sheet dated 
in December 1993 shows that diagnoses of cocaine dependence 
and PTSD were rendered after the veteran gave a history of 
being incarcerated in 1971, seeing a man hang himself and 
another one jump off of a prison tier, and seeing other 
inmates being raped.  VA hospital reports show that the 
veteran was rehospitalized from December 1993 through January 
1994 for PTSD.  Generally, those reports show that the 
veteran repeated that he had been court-martialed and 
confined for 18 months to the U.S. disciplinary barracks.  He 
also recalled seeing a "hangman" and a man being raped.  
The diagnoses made included cocaine, polydrug abuse, and 
personality disorder.  

A February 1998 mental health clinic report documents the 
veteran's continued complaints of having nightmares about his 
rape while incarcerated in Fort Leavenworth.  The veteran's 
assertions were also documented in a psychiatric and 
psychological medical report dated in April 1998.  In that 
report, the veteran reported that he was convicted in service 
for stealing a camera in 1971, while stationed in Fort Knox, 
Kentucky.  The veteran recalled that he was court-martialed 
and convicted for 18 months to the U.S. Disciplinary barrack 
and after serving 13 months he was transferred to the Federal 
Prison in Leavenworth, Kansas, where he stayed for six 
months.  He reportedly was sexually assaulted while in prison 
and saw other men being raped and hanged.  Finally, on VA 
examination in October 1998, the veteran reiterated that he 
had been molested in service, and since that time, he has had 
nightmares and dreams related to that incident.  The 
diagnoses made included PTSD and polysubstance abuse, in 
remission.

However, the Board finds that the aforementioned medical 
evidence is of little or no probative value.  Review of the 
medical reports establishes that the diagnosis of PTSD was 
based solely on the veteran's recitation of in-service 
events.  Not one of the reports, to include the October 1998 
VA examination report, indicates that the veteran's medical 
record or claims file had been considered when rendering a 
diagnosis.  The Board is not bound to accept the diagnosis of 
PTSD if the evidence of record does not objectively support 
that diagnosis.  Wood v. Derwinski, 1 Vet. App. 406 (1991).  
A bare transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406 (1995).  Moreover, an in-service stressor 
cannot be established solely on the basis of a veteran's 
history with an after-the-fact corroboration thereof from the 
examining physician.  Moreau v. Brown, 9 Vet. App. 389, 396 
(1996).  

Finally, the veteran's testimony and supporting lay 
statements are acknowledged.  The record contains a May 1996 
transcribed taped conversation of the veteran.  In the 
written document, the veteran described that he had a normal 
lifestyle prior to service.  In relevant part, the document 
then shows that the veteran then recalled that upon entering 
service he was incarcerated and while imprisoned he worked as 
a cook.  The veteran recalled on one day he was approached by 
inmates and told to "bring back nutmeg or get raped."  The 
veteran then stated that he was repeatedly threatened and 
that while imprisoned he saw guys hang themselves off the 
sides of tiers, guys being raped, or guys being beaten.  The 
veteran stated that he had been threatened, chased, and 
assaulted on several occasions.  Of note, at this time, the 
veteran did not specifically assert that he had been sexually 
assaulted.

In an April 1998 statement, the veteran's mother stated that 
she did not know what had happened to the veteran, but she 
saw that something was wrong with him when he returned from 
service.  His mother then described his unusual paranoid 
behavior.  In a separate April 1998 statement, the veteran's 
aunt, reported that the veteran was severely assaulted in 
1974.  She stated that thereafter the veteran was withdrawn 
and stressed out most of the time.

At his personal hearing held in May 1998, the veteran 
testified that he was wrongfully incarcerated for stealing a 
camera.  Consequently, he was sentenced to 18 months 
confinement at Fort Knox, Kentucky, and 6 months confinement 
in Fort Leavenworth, Kansas.  He testified that he had been 
raped by inmates.  He also testified that the inmate who had 
raped him was charged on another assault case and sentenced 
to more time.  He could not recall the inmate's name other 
than Hunter.

In a May 1998 statement, E.L. reported that he had met the 
veteran at Fort Leavenworth, Kansas, from 1971 through 1972, 
and he had heard from other inmates as well as the veteran 
that he had been raped by different people.  He then stated 
that a lot of the inmates knew something was wrong because 
the veteran always played cards after work, but he suddenly 
stopped and became withdrawn.  Of note, an August 1998 Report 
of Contact confirms that E.L. was incarcerated at Fort 
Leavenworth, Kansas, from December 1971 through September 
1972.  

As previously noted, the Board acknowledges the veteran's 
testimony and supporting lay statements.  If the veteran's 
claimed stressors are not combat related, the veteran's 
testimony regarding in-service stressors must be corroborated 
by 'credible' supporting evidence.  After assessing the 
credibility and probative value of the veteran's testimony 
and the lay statements submitted in conjunction with the 
other credible, objective evidence of record, the Board finds 
that they too are of little or no probative value. 

At the outset, the Board notes that each statement was 
submitted based on a recollection of events that had 
allegedly occurred more than twenty-five years before.  The 
Board also points out that the statements submitted by the 
veteran's relatives are not definitive and do not 
substantiate his assertions.  Regarding the statement 
submitted by the veteran's mother, it is noted that she 
stated that she did not know what had happened to the 
veteran.  She did not specifically indicate that the veteran 
was raped, that he saw other inmates being raped, or that he 
saw other inmates hanging from the prison tiers.  Regarding 
the statement submitted by the veteran's aunt, the Board 
notes that she stated that the veteran was severely sexually 
assaulted in 1974.  The veteran was discharged from active 
service in April 1973.  Thus, her statement is of no 
probative value as it indicates that the veteran's alleged 
stressor occurred post service.  

With respect to the statement submitted by E.L., it is 
acknowledged that he was incarcerated at the Leavenworth 
Prison at the same time as the veteran, and that he maintains 
that he had heard from other inmates as well as the veteran 
that he had been raped by different people.  However, when 
considering that E.L.'s statement was submitted many years 
post service, that it is not substantiated by any other 
objective evidence of record, and the inherently incredible 
stressors previously alleged by the veteran, the Board finds 
that it is not credible.  In this regard, as previously 
discussed, the Board reiterates that neither the service 
medical and administrative records, nor the veteran's VA and 
non-VA medical reports establish the occurrence of any 
alleged in-service stressor.  Further, E.L.'s recollection of 
events is inconsistent with the overall independent evidence 
of record.  At the outset, the Board notes that it was not 
until mid-1998 that the veteran alleged that he had been 
sexually assaulted while in service.  Previously, the veteran 
had attributed his PTSD to combat exposure in Vietnam.  The 
other evidence attributed his PTSD and other mental disorders 
to the stressors of life, such as the death or the illness of 
a relative.  It is also noted that the statement is 
inconsistent with the other lay statements of record.  The 
veteran's mother wrote that she did not know what happened to 
the veteran.  She did not identify any of the veteran's 
alleged stressors.  Additionally, his aunt stated that the 
sexual assault occurred post-service, in 1974.  The Board 
also notes the absence of E.L.'s reference to the veteran 
having reported seeing other inmates being raped or hanging 
from the prison tiers.  Given the unique circumstances of 
this case, the Board finds that E.L.'s statement is 
unreliable and not credible.  Thus, it cannot serve to 
corroborate the occurrence of any of the veteran's alleged 
in-service stressors.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim of entitlement to service connection for PTSD.  The 
credible evidence fails to establish the occurrence of any of 
the veteran's alleged in-service stressors.  The appeal is 
denied.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; 67 Fed. Reg. 
45, 10330-10332 (March 7, 2002) (to be codified at 38 C.F.R. 
§ 3.304(f)).


ORDER

Service connection for post-traumatic stress disorder is 
denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

